Citation Nr: 9908531	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an compensable evaluation for bilateral 
pes planus.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for 
service connection for residuals of a left knee injury and 
for hypertension.  In that decision, the RO granted service 
connection for bilateral pes planus, and assigned a 
noncompensable (zero percent) evaluation.  The veteran 
appealed each of these decisions.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran currently suffers from residuals of a left knee 
injury as a result of service.

2.  There is no competent medical evidence showing that the 
veteran's hypertension was incurred in service, or that it 
became manifest within one year following his separation from 
service. 

3.  The veteran's bilateral pes planus is manifested by 
subjective complaints of pain, but objective clinical 
evidence shows only mild symptoms.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a left knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a compensable evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Certain chronic diseases, such 
as arthritis and cardiovascular disease, may be presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (1998).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period, and the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

A.  Residuals of a left knee injury

The veteran maintains that he injured his left knee in a 
motor vehicle accident while in service, and that he 
currently suffers from residuals of that injury.  However, as 
no competent evidence has been submitted showing that the 
veteran's current left knee disability is related to service, 
his claim for service connection must be denied as not well 
grounded.  

Service medical records, including his separation examination 
report of April 1956, make no reference to a left knee 
injury.  In addition, none of the post-service medical 
records show that the veteran's current left knee disability 
is related to service.  In June 1997, the veteran was 
afforded an orthopedic examination by the VA.  The diagnosis 
contained in this report was painful left knee.  Therefore, 
no underlying pathology concerning the left knee was 
identified.  Nevertheless, X-rays of the left knee taken in 
July 1997 disclose moderately advanced degenerative changes 
of the left knee.  These reports, however, do not contain a 
medical opinion which indicates that the veteran's arthritis 
of the left knee began in service or during the one-year 
presumptive period following service.  

Indeed, the only evidence of a relationship between the 
veteran's left knee disability and his period of active 
military service are the veteran's own lay statements.  
However, the Court has clearly stated that where, as in this 
case, the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a knee disability, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to find his claim for service connection well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
residuals of a left knee injury, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.



B.  Hypertension

The veteran has alleged that he currently suffers from 
hypertension which had its onset during his period of active 
military service.  While the record reflects that the veteran 
currently suffers from hypertension, no competent medical 
evidence has been submitted which indicates that this 
condition is related to service or that it became manifest to 
a compensable degree within the one-year presumptive period 
after service.  Therefore, as the veteran has failed to prove 
this essential element, the Board must conclude that the 
claim for service connection for hypertension is not well 
grounded. 

Service medical records make no reference to high blood 
pressure or hypertension.  The service separation examination 
report dated in April 1956 notes that the veteran's blood 
pressure was 120/80 while sitting.  Thus, the service medical 
records do not contain any competent evidence that a chronic 
disorder was present during service.

Furthermore, no post-service medical evidence shows that the 
veteran's hypertension had its onset in service or within the 
one-year presumptive period following service.  The veteran 
was first diagnosed with hypertension in 1997, more than 
forty years after his separation from service.  A 
hospitalization report from Bryan Memorial Hospital notes 
that the veteran was referred from Harlan County Hospital in 
January 1997 with complaints of chest discomfort.  The 
veteran was diagnosed with various cardiovascular diseases, 
including hypertension.  However, these reports do not 
include medical evidence or a medical opinion which indicates 
that the veteran's hypertension is related to service.

A VA disability examination report of May 1997 also contains 
a diagnosis of hypertension.  The examiner noted the 
veteran's history of high blood pressure which was first 
diagnosed four years prior.  The examiner, however, did not 
render an opinion linking the veteran's hypertension to his 
period of service. 

In summary, the veteran has not presented any competent 
medical evidence linking his hypertension to his period of 
service.  The Board has considered the veteran's own lay 
statements that his current hypertension is related to 
service.  Nevertheless, the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of hypertension.  As a result, these statements 
cannot serve to well ground the veteran's claim for service 
connection for hypertension.  See Jones, 7 Vet. App. at 137;  
Espiritu, 2 Vet. App. at 494-95.

C.  Conclusion

Since each of the veteran's claims are not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support his claims.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").  

The Board is also unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground 
either of the veteran's claims.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for each 
of the benefits sought, and the reasons why the current 
claims have been denied.  Id.

II.  Increased Rating for Bilateral Pes Planus

The Board finds that the veteran's claim for a compensable 
evaluation for bilateral pes planus is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992). 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service private treatment reports, and a VA examination 
report of May 1997.  The veteran has declined the opportunity 
to have a personal hearing.  Under these circumstances, no 
further assistance to the veteran with the development of 
evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran's bilateral pes planus has been evaluated as 
noncompensably disabling under Diagnostic Code 5276.  Under 
this code provision, a noncompensable rating is provided for 
mild symptoms which are relieved by a built-up shoe or arch 
support.  A 10 percent rating is provided for moderate 
bilateral pes planus with weight bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is assignable for severe bilateral involvement, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, etc.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the veteran's bilateral pes 
planus.  The only pertinent medical evidence is a VA rating 
examination report dated in May 1997, which notes that the 
veteran denied pain in both feet.  Examination revealed that 
the veteran had a normal gait, with no postural changes while 
standing.  He was also able to squat and stand on his heels 
and toes.  Both feet demonstrated free rotation of movement.  
The only deformity noted was flat feet.  The diagnosis was 
pes planus, both feet.  Based on these findings, it is 
evident that the veteran's bilateral pes planus does not 
manifest any of the symptomatology required for a compensable 
evaluation under Diagnostic Code 5276.  Therefore, the Board 
can only conclude that this disability is no more than mild 
in degree.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral pes planus.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  There has been no showing or assertion that the 
veteran's bilateral pes planus has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization or otherwise renders impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a left knee injury is denied.

In the absence of evidence of a well-grounded claim, service 
connection for hypertension is denied.

A compensable evaluation for bilateral pes planus is denied.


REMAND

The Board notes that the veteran's claims for service 
connection for bilateral hearing loss and tinnitus are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented claims 
which are plausible and capable of substantiation.  The 
record also indicates that there is a further duty to assist 
him in developing the facts pertinent to his claims.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998). While the 
Board regrets the delay associated with this remand, this 
action is necessary to ensure that the veteran's claims are 
fairly adjudicated.

The veteran's service medical records make no reference to 
any complaint, treatment or finding for any hearing loss or 
tinnitus.  The separation examination report of April 1956 
showed normal hearing, as whispered voice and spoken voice 
test scores were 15/15 bilaterally.  Thus, these records do 
not establish that the veteran had a hearing loss disability 
for VA purposes in service, nor do they establish that he 
suffered from tinnitus.  

However, the lack of any evidence of hearing loss disability 
in service or at separation is not fatal to the veteran's 
claims.  Laws and regulations do not require in-service 
complaints of, or treatment for, hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Rather, the crucial issues to be 
determined are whether the veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385 (1998), and whether there is a 
basis for linking the current hearing loss disability to the 
veteran's period of active service.

The record shows that the veteran first demonstrated 
bilateral hearing loss for VA purposes during a VA 
examination conducted in June 1997.  At that time, the 
veteran reported a history of noise exposure which included 
being around 280 millimeter cannons while in service without 
the use of ear protection.  The examiner concluded that the 
veteran suffered from high frequency hearing loss which was 
consistent with the veteran's history of exposure to noise 
and reported tinnitus.  However, there is no indication that 
the examiner reviewed the veteran's service medical records, 
nor does it appear that he questioned the veteran regarding 
any post-service noise exposure which may have caused the 
veteran's current hearing loss and tinnitus.  

In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the Court 
held that, without a review of the claims file, an opinion as 
to etiology of an underlying condition can be no better than 
the facts alleged by the veteran.  As such, the examiner's 
opinion as to the onset of the veteran's hearing loss and 
tinnitus can be considered no more than mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  Therefore, further medical 
development is needed prior to further adjudication by the 
Board.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological evaluation to determine 
the etiology of his bilateral hearing 
loss and tinnitus.  The examiner is 
requested to review the veteran's 
claims folder, including the service 
medical records.  The examiner should 
question the veteran concerning any 
post-service noise exposure, to include 
any noise exposure associated with his 
employment.  Based on this review, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss and tinnitus are 
related to noise exposure while in 
service, as opposed to any post-service 
noise exposure.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

3.  When the development requested has 
been completed, the RO should 
readjudicate the claims of entitlement 
to service connection for bilateral 
hearing loss and tinnitus.  If any 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded the 
applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

